                          **NOT FOR PRINTED PUBLICATION**
                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION


TIM BRANDT                                          §

VS.                                                 §              CIVIL ACTION NO. 9:20-CV-211

UNKNOWN PEGODA,                                    §
ATC SUPERVISOR

       MEMORANDUM OPINION AND ORDER OVERRULING OBJECTIONS AND
               ACCEPTING REPORT AND RECOMMENDATION

        Plaintiff, Tim Brandt, an inmate confined at the Polunsky Unit with the Texas Department of

Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma pauperis, filed this

civil rights action pursuant to 42 U.S.C. § 1983 against defendant FNU Unknown Pegoda, ATC

Supervisor.

        The court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Lufkin, Texas, for consideration pursuant to applicable laws and orders of this court. The Magistrate

Judge recommends denying plaintiff’s denial of access to courts claim and Motion for Temporary

Restraining Order and Motion for Preliminary Injunction (docket entry no. 8).

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the records, and pleadings. Plaintiff filed

Objections on December 28, 2020 (docket entry no. 10). This requires a de novo review of the

objections in relation to the pleadings and applicable law. See FED. R. CIV. P. 72(b).

        As outlined by the Magistrate Judge, plaintiff seeks a motion for temporary restraining order

and/or motion for preliminary injunction “to ensure [he] receives access to courts” and is able to

“redress grievances.” Id. (citing Complaint, docket entry no. 1). Plaintiff alleges the defendant refused

to mail his suit in “one box” which would cost only $42.00. Id. According to plaintiff, the defendant

insisted the suit would have to be sent piecemeal over the course of thirty weeks at the cost of more

than $150.00. Id.
        The Magistrate Judge ordered plaintiff to replead his cause of action to which plaintiff

responded confirming it was his intent to file a class action suit relating to child support payments where

the class complains they have been denied the ability to pay child support. Id. Plaintiff responded the

law library supervisor refused to mail the suit in one box as the $42.00 exceeded the $2.75 allowed for

weekly legal mail postage. Id. Plaintiff stated he sought permission to exceed the $2.75 limit and it was

denied. Id. According to plaintiff, the law library supervisor said the suit had to be mailed piecemeal

in order to avoid exceeding the $2.75 weekly legal mail postage limit. Id. Plaintiff complained the court

will not accept piecemeal litigation. Id.

        In the Report and Recommendation, the Magistrate Judge recommends plaintiff’s claim for a
denial of access to courts and the Motion for Temporary Restraining Order and Motion for Preliminary

Injunction be dismissed as frivolous and for failure to state a claim. First, the Magistrate Judge

explained that any official capacity suit against the defendant for monetary damages should be

dismissed pursuant to Saahir v. Estelle, 47 F.3d 758, 762 (5th Cir. 1995). Second, the Magistrate

Judge outlined that plaintiff’s claim for a denial of access to courts fails as a matter of law as plaintiff’s

class action suit relating to child support payments does not involve a legal claim that challenges his

conviction or conditions of confinement pursuant to Lewis v. Casey, 518 U.S. 343 (1996)

(“[i]mpairment of any other litigating capacity is simply one of the incidental (and perfectly

constitutional) consequences of conviction and incarceration”). As a result, the Magistrate Judge

concluded that Plaintiff’s Motion for Temporary Restraining Order and Preliminary Injunction should

be denied as plaintiff could not show a substantial likelihood of success on the merits.

        Plaintiff’s complains that his Motion for Temporary Restraining Order and Motion for

Preliminary Injunction were improperly converted to a suit pursuant to 42 U.S.C. § 1983. In order for

this Court to enjoin the state actor sued by plaintiff, there must be an underlying federal constitutional

claim against that defendant. The Magistrate Judge properly construed the claim as a claim for denial

of access to courts pursuant to 42 U.S.C. § 1983. Regardless, plaintiff’s claim and Motion for

Temporary Restraining Order and Motion for Preliminary Injunction were mooted when plaintiff filed


                                                      2
his Motion for Leave to File Excess Pages on June 14, 2021 (docket entry no. 12). Plaintiff now seeks

leave to file his class action lawsuit which was mailed to the Clerk of Court in one large box, comprising

almost 500 pages.

                                                ORDER

        Accordingly, plaintiff’s Objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is PARTIALLY

ACCEPTED to the extent it recommends dismissal. A Final Judgment will be entered in accordance

with the recommendation of the Magistrate Judge.



              So Ordered and Signed
              Jun 24, 2021




                                                    3
